Citation Nr: 1337089	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected lumbar disc disease, L4-L5.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to January 1992, from June 1999 to August 1999, and from October 1999 to May 2006. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. After the rating decision was released, the claims file was transferred to the RO in Montgomery, Alabama, as a result of the Veteran's relocation. 

The November 2006 rating decision denied the claims of entitlement to service connection for sleep apnea, peripheral neuropathy of the bilateral legs, and lumbar spine disorder. The Veteran disagreed and perfected his appeal regarding these issues. In April 2009 the RO granted service connection for obstructive sleep apnea and for lumbar disk disease at L4-L5. The Veteran did not appeal either the initial disability rating or effective date assigned for the disabilities. Additionally, in December 2011, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the left leg. The Veteran did not appeal either the initial disability rating or the effective date assigned. Therefore, the sole remaining issue is as stated on the title page. 

In June 2010, the Veteran testified at an RO hearing before an Acting Veterans Law Judge of the Board, who has since left the Board.  The Veteran was accordingly afforded a new hearing before the undersigned, via videoconference conducted in January 2013.  Transcripts of these hearing have been incorporated into the record.  

In August 2010 and again in March 2012, the Veteran's appeal was remanded to the RO via the AMC for further development.  The case is now returned to the Board for further review.  

In the Introduction to the Board's August 2010 and March 2012 remands, the Board noted that in the Veteran's June 2010 Board hearing he had raised the issue of entitlement to an increased evaluation for his service-connected lumbar disk disease at L4-L5, but that the RO had yet to address that increased rating claim.  It appears that the RO has still not taken action on that claim for increase.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Because the Board does not currently find medical evidence significantly supportive of the presence of right lower extremity peripheral neuropathy, the Veteran's claim cannot be granted at this juncture, and additional development is required, as addressed below.  

At his January 2013 hearing the Veteran described his pain associated with his lower back disability as localized to the low back, without radiation.  However, the Veteran complained of numbness in the feet which he attributed to lumbar radiculopathy.  He asserted that he experienced a disc rupture in service around 2000, to which he attributed the radiculopathy.   

Upon VA examination for compensation purposes in September 2010, the examiner noted that the Veteran's service treatment records revealed middle to lower back strain in May 1983 and August 1999, including service hospitalization in 1999.  Disk disease was noted to be reflected by in-service MRI findings of August 2004, revealing herniated nucleus pulposus at L4-L5 with compression of the dural sac and the nerve root on the right.  The Veteran at the September 2010 examination complained of a flare-up of pain lasting three to four days or three to seven days (two differing accounts are provided in the examination report) with a frequency of every five to six months.  However, the Veteran did not report radicular pain.  The examiner was to address any relationship between presenting peripheral neuropathy and the Veteran's low back disability.  

At the September 2010 examination, the Veteran explicitly denied radicular pain, and denied other radicular symptoms including bowel or bladder incontinence, other urinary pathology, paresthesias, leg or foot weakness, unsteadiness, and falls.  However, at the examination the Veteran did complain of left big toe numbness which he perceived to interfere with balance.  The examiner noted that upon prior evaluation in January 2007 for low back pain no lower extremity symptoms were noted.  The Veteran made no complaints at the September 2010 examination referencing the right lower extremity (including the right foot).  Physical examination at the September 2010 examination resulted in no objective positive findings of pathology in the lower extremities, including upon muscle and nerve testing.  However, the examiner did diagnose, in relevant part, lumbar spine degenerative disease at L4-L5 with left lower extremity peripheral neuropathy.   

Thus, complaints, findings, and assessments from the September 2010 VA examination appear unsupportive of peripheral neuropathy of the right lower extremity.  The Veteran's subsequent complaints at his January 2013 hearing accordingly reflect increased symptom complaints, to now include the right foot.  A further VA examination is thus in order to address this apparent change in current disability, in support of the claim.  An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See 38 C.F.R. § 3.159(c)(4) (2013).  

Additionally, the Veteran submitted a supportive private treatment record, dated in January 2013, which reflects the Veteran's complaint of low back pain and numbness and tingling in the feet.  The private clinician noted the Veteran's complaints and ordered lumbar x-rays and an MRI spine series.  Records of the lumbar x-rays and MRI spine series which were ordered in January 2013 should now be sought.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  

2.  With the Veteran's assistance and authorization, as appropriate, obtain the records of lower back x-rays and MRIs that were ordered by a private physician in January 2013.  Also obtain any additional records of treatment or evaluation for the Veteran's back and lower extremity conditions, including from VA and private sources.  

3.  Thereafter, afford the Veteran a peripheral neurology examination by an appropriate specialist, to address the nature and etiology of any current right lower extremity radiculopathy, including whether any radiculopathy of the right lower extremity is associated with the low back disability.  The examination should be informed by current clinical findings, lay statements, and medical evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence, including as reflected in digital VA records, inclusive of the Board videoconference hearing transcripts contained in the record and within Virtual VA - must be made available to the examiner and must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim - though the examiner is to be advised of records of recent lower back x-ray and MRI scans sought by this remand, and should review any of these scans or reports before deciding whether to order additional scans or tests.  The examiner should address the following:

a.  The examiner is advised that the Veteran is already service connected for lumbar disability with degenerative disk disease at L4-L5, and is also service-connected for associated peripheral neuropathy of the left lower extremity.  The Veteran is not currently service connected for right lower extremity neuropathy (with that claim pending and the reason for  the present examination) because at the Veteran's most recent VA examination for compensation purposes in September 2010 which addressed the lower back disability and peripheral neuropathy, the Veteran did not then complain of any current or past right lower extremity neuropathy.  At his January 2013 hearing the Veteran reported having numbness in both feet which he attributed to radiculopathy, and hence the current examination is needed to resolve whether the Veteran has lumbar radiculopathy in the right lower extremity.    

b.  The examiner should note the Veteran's past examination and treatment records as well as past service records.  The examiner should also review current and past statements by the Veteran about his low back disability and right lower extremity radiculopathy.  

c.  The examiner should address any neuropathy found in the right lower extremity.  For each right lower extremity neuropathy identified (if any), the examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the neuropathy developed in service (the Veteran's periods of active Naval service from June 1978 to January 1992, from June 1999 to August 1999, and from October 1999 to May 2006) or is otherwise causally related to service, or whether it is at least as likely as not (at least 50 percent probability) that the neuropathy was caused or aggravated (permanently increased in severity) by the Veteran's service-connected lower back disability, or, alternatively, whether any such link to service or to service-connected lower back disability is unlikely.  The examiner should provide a complete explanation for his/her opinions. 

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, readjudicate the claim for service connection for right lower extremity radiculopathy.  If the claim is not granted in its entirety, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


